Citation Nr: 9926117	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on being 
housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1966 to 
March 1968.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in February 1999 for additional development.  


FINDINGS OF FACT

1.  The appellant, who was born in January 1947, was assigned 
a permanent and total disability evaluation for pension 
purposes, effective February 5, 1992.  

2.  The appellant's rated disabilities are degenerative disc 
disease of the lumbar spine with lumbar radiculopathy and 
lumbosacral strain, evaluated as 60 percent disabling, and a 
history of peptic ulcer disease, evaluated as 10 percent 
disabling.  

3.  Medical evidence in the claims file indicates that the 
appellant has additional disabilities that have not been 
rated by the RO, which consist of bursitis of the left 
shoulder, residuals of arthrotomy with acromioplasty and 
repair of the rotator cuff in the right shoulder, and a right 
hand disorder manifested by pain and a slightly decreased 
grip and strength.  

4.  The appellant requires self-care assistance for any 
activity that involves bending, such as dressing, bathing, or 
using a toilet.  

5.  The appellant's disabilities, when considered in 
combination, result in his inability to care for some of his 
daily personal needs without regular personal assistance.  


CONCLUSION OF LAW

The criteria for a special monthly pension based on the 
appellant being in need of the regular aid and attendance of 
another person have been met. 38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his disabilities render him unable 
to attend to some of his daily needs or to go anywhere 
without the assistance of another person.  He also asserts 
that he is housebound.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant's claim is 
well grounded, and the Board finds that the facts relevant to 
this appeal have been properly developed.  Therefore, the 
obligation of VA to assist the appellant in the development 
of his claims has been satisfied.  Id.  

A December 1993 rating decision granted the appellant a 
permanent and total disability evaluation, effective February 
5, 1992.  The RO has indicated that his disabilities are 
degenerative disc disease of the lumbar spine with lumbar 
radiculopathy and lumbosacral strain, evaluated as 60 percent 
disabling, and a history of peptic ulcer disease, evaluated 
as 10 percent disabling.  The Board notes that medical 
evidence in the claims file indicates that he has additional 
disabilities, which consist of bursitis of the left shoulder, 
residuals of arthrotomy with acromioplasty and repair of the 
rotator cuff in the right shoulder, and a right hand disorder 
manifested by pain and a slightly decreased grip and 
strength.  

Where an otherwise eligible veteran is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521 (d).  The law and 
regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
assistance if such person is a patient in a nursing home on 
account of mental or physical incapacity, or is helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

The appellant underwent a VA examination in April 1999 to 
determine whether he required the regular aid and attendance 
of another person and whether he was housebound.  It was 
reported that he was not hospitalized or permanently 
bedridden, and that his wife had driven him to the 
examination.  The appellant indicated that he had significant 
limitation of movements of the thoracolumbar spine and muscle 
spasms, that standing was more comfortable than sitting, that 
he used a cane and a lumbosacral corset, that his balance was 
poor and affected his ability to ambulate without support, 
and that he was unable to travel beyond the premises of his 
house.  Physical examination revealed that significant 
disabilities consisted of lower back pain and muscle spasms 
of the paravertebral muscles.  The examiner reported that the 
appellant had deficits of weight bearing and balance 
secondary to severe degenerative disc disease of the lumbar 
spine.  The appellant stood holding a cane, while wearing a 
lumbosacral corset and leaning to one side for a comfortable 
position for his back.  On ambulation, he dragged his right 
lower extremity with his cane held in the right hand, and he 
described radiation of pain from his back to the lower 
extremities, more so on the left.  The examiner noted that 
the appellant had been treated for bursitis of the left 
shoulder in the past and had had arthrotomy with 
acromioplasty and repair of the rotator cuff in the right 
shoulder.  The appellant gave a history of right hand pain, 
with no tenderness in the hand joints at the present time but 
slightly decreased grip and strength in the hands.  The 
examiner stated that, while the appellant was able to self-
feed, shave, etc., he needed assistance with self-care 
regarding any kind of activity that required bending, such as 
bathing, dressing, toileting, etc, and that the appellant's 
restrictions were permanent and would get progressively 
worse.  The diagnosis was severe degenerative disc disease of 
the lumbar spine with degenerative spondylosis and wedge 
compression of L1.  

A June 1999 report of contact between the RO and the Alabama 
Department of Public Safety noted that the appellant had a 
valid driver's license that did not expire until February 
2001.  

After careful evaluation of the evidence presented, the Board 
finds that there is an approximate balance of the positive 
and negative evidence concerning the appellant's claim that 
he needs the regular aid and attendance of another person.  
His back disability prevents him from being able to perform 
functions requiring bending such as dressing, bathing, or 
using a toilet.  Therefore, because the provisions of 
38 U.S.C.A. § 5107(b) require that benefit of the doubt be 
extended to a veteran when the evidence is in equipoise, the 
Board concludes that special monthly pension based on the 
appellant being in need of the regular aid and attendance of 
another person is warranted.  



ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

